Citation Nr: 0418920	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-11 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial rating for hemorrhoids, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to 
September 2001.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that granted service connection for 
hemorrhoids.  The veteran appealed the 10 percent rating 
assigned for the condition.


FINDING OF FACT

The veteran has had small internal hemorrhoids without 
evidence of persistent bleeding, or current fissures.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (2002); 38 
C.F.R. § 4.114, Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist a claimant in obtaining evidence to substantiate a 
claim and includes an enhanced duty to notify a claimant and 
his or her representative, if any, as to the information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2003).  

With respect to the VA's duty to notify, the RO informed the 
veteran of the types of evidence needed to substantiate his 
claim in the June 2002 statement of the case and in November 
2002 correspondence.  The veteran has been seeking 
compensation for his hemorrhoid condition since his 
separation from service and has been asked to submit 
pertinent evidence in his possession.  In accordance with the 
requirements of the VCAA, the RO, in a November 2002 letter, 
informed the veteran what evidence and information the VA 
would obtain.  Therefore, the Board finds that the VA's duty 
to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board notes an 
amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003).

With regard to the content of the November 2002 
correspondence, the Board notes that in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the VCAA letter, the RO informed him that the VA must make 
reasonable efforts to help him get evidence necessary to 
support his claim.  He was told that the VA would make 
reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
sufficient information to the VA to identify the custodian of 
any records.  He was notified that it was still his 
responsibility to make sure that these records were received 
by the VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  He was not specifically asked 
provide any evidence in the claimant's possession that 
pertains to the claim.  But in the circumstances of this 
claim, the Board finds that there is no allegation or 
likelihood that there is any such pertinent evidence.  In 
this regard, and in any event, a recent opinion by the 
General Counsel's Office, it was determined that the 
Pelegrini Court's discussion of the "fourth element" was 
obiter dictum and was not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  

The Board further acknowledges that the VCAA letter was sent 
to the veteran after the RO's decision that is the basis for 
this appeal.  As noted in Pelegrini, the plain language of 
38 U.S.C.A. § 5103(a) requires that this notice be provided 
relatively soon after the VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  In this case, however, the 
veteran's claim has been reevaluated on more than one 
occasion, with respect to his hemorrhoid condition, without 
taint or "adverse impact" due to earlier adjudications.  As 
there could be no useful purpose for providing another 
section 5103(a) notice under the circumstances of this case -
- that is, at a time so far removed from the application for 
benefits -- the Board concludes that any defect in the 
section 5103(a) notice in this instance is harmless error. 

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
requested all medical information identified by the veteran.  
There is no basis for speculating that additional unobtained 
evidence exists that would be relevant to the claim being 
decided herein.  The Board finds that the evidence, discussed 
infra, which includes the recent VA examination to determine 
the nature and extent of his hemorrhoids, warrants the 
conclusion that a remand for additional examination is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2003); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by any failure of the VA in its duty to 
assist or notify, and that any such failure is no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

In this case the veteran states he has frequent bleeding, 
anal fissures, and pronounced pain from his hemorrhoid 
condition.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity, and separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
A 10 percent rating is assigned when they are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  Hemorrhoids with persistent 
bleeding and secondary anemia or with fissures warrant a 20 
percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7336.

VA examination report in March 2002 indicated a normal rectal 
examination with no external hemorrhoids.  The veteran 
reported that he had occasional bright red blood from his 
rectum, and that past proctoscopic examinations had showed 
internal hemorrhoids.  The diagnosis was history of internal 
hemorrhoids with intermittent bright red blood per rectum, no 
current problem.  It was noted that hematocrit and hemoglobin 
were within normal limits.  

While the veteran later asserted that he occasionally has 2-3 
week episodes of constant bleeding and has anal fissures, the 
evidence dos not show persistent bleeding with anemia or 
fissures.  The veteran is not shown to have the requisite 
medical training or experience to make a medical diagnosis of 
anal fissures.  In arriving at this conclusion, the Board 
also notes that the current evidence does not even 
demonstrate large or thrombotic hemorrhoids with excessive 
redundant tissue which would be evidence of frequent 
recurrences.  The Board also notes that there is no evidence 
for any current treatment for a hemorrhoid condition.  The 
Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in 2001.  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, the evidence shows that since 
the effective date of service connection there have been no 
identifiable periods of time during which the veteran's 
hemorrhoid condition warranted a rating greater than 10 
percent.

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 10 
percent for hemorrhoids.  Should the veteran's hemorrhoids 
increase in severity in the future, he may always advance a 
claim for an increased rating.

ORDER

An increased rating for hemorrhoids is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



